Case: 20-1177   Document: 44     Page: 1   Filed: 10/08/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 MICHAEL J. PYBAS,
                     Petitioner

                            v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                       2020-1177
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-844E-19-0405-I-1.
                 ______________________

                Decided: October 8, 2020
                ______________________

    MICHAEL J. PYBAS, Winter Haven, FL, pro se.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent. Also represented by JEFFREY B.
 CLARK, LISA LEFANTE DONAHUE, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________

   Before REYNA, CLEVENGER, and CHEN, Circuit Judges.
Case: 20-1177    Document: 44      Page: 2    Filed: 10/08/2020




 2                                               PYBAS   v. OPM



 PER CURIAM.
     The petitioner, Michael Pybas, a former law enforce-
 ment officer at the Federal Bureau of Prisons, challenges
 the determination of the Merit Service Protection Board
 that he is not entitled to an annuity supplement under 5
 U.S.C. § 8421(a)(1). We affirm.
                        BACKGROUND
     Between April 21, 1991, and March 19, 2006, Mr. Py-
 bas served as a law enforcement officer for the Federal Bu-
 reau of Prisons (“BOP”). J.A. 1. During that time, he
 obtained coverage as a law enforcement officer in the Fed-
 eral Employee Retirement System (“FERS”), but he be-
 came disabled before he reached the minimum age and
 years of service for retirement of law enforcement officers.
 At the age of 49, with 14 years, 10 months, and 28 days of
 service, Mr. Pybas retired as a disability retiree under 5
 U.S.C. § 8451, which provides retirement benefits to em-
 ployees who complete at least 18 months of qualifying ser-
 vice and are found to be unable, because of disease or
 injury, to render useful and efficient service in their posi-
 tion. J.A. 2; 5 U.S.C. § 8451(a)(1).
     After Mr. Pybas reached his minimum retirement age,
 he requested that the Office of Personnel Management
 (“OPM”) recalculate his annuity to include a FERS annuity
 supplement. OPM denied the request on the ground that
 as a “disability retiree,” Mr. Pybas was not entitled to a
 FERS annuity supplement under 5 U.S.C. § 8421(a)(1).
 J.A. 19.
      Mr. Pybas appealed OPM’s decision to the Merit Sys-
 tem Protection Board. The Board affirmed, reasoning that
 § 8421 “expressly delineates what types of annuities are el-
 igible for the FERS annuity supplement, and a FERS disa-
 bility retirement annuity is unambiguously not one of
 them.” J.A. 3–4. The Board rejected Mr. Pybas’s argu-
 ments that Federal Circuit precedent required OPM to
Case: 20-1177     Document: 44      Page: 3     Filed: 10/08/2020




 PYBAS   v. OPM                                                3



 grant him a FERS annuity supplement and that OPM was
 bound by representations made by a BOP Human Resource
 Officer who processed his application. J.A. 4.
     Mr. Pybas appeals the Board’s decision. We have juris-
 diction under 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
     This court will affirm a decision of the Board unless the
 decision is “(1) arbitrary, capricious, an abuse of discretion,
 or otherwise not in accordance with law; (2) obtained with-
 out procedures required by law, rule or regulation having
 been followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c). Statutory interpretation presents a
 question of law, which we review de novo. Springer v. Ad-
 kins, 525 F.3d 1363, 1366 (Fed. Cir. 2008).
      At issue in this appeal is whether an employee who ob-
 tains disability retirement under 5 U.S.C. § 8451 is entitled
 to an annuity supplement under 5 U.S.C. § 8421 when he
 does not meet the age and service requirements in 5 U.S.C.
 § 8412. Section 8421(a)(1) provides that “an individual
 shall, if and while entitled to an annuity under subsection
 (a), (b), (d), or (e) of section 8412, or under section 8414(c),
 also be entitled to an annuity supplement under this sec-
 tion.”
     Mr. Pybas contends that he is entitled to benefits under
 § 8421(a)(1) because he is entitled to an annuity under
 § 8412(d). Section 8412(d), however, provides that an em-
 ployee who is separated from service is entitled to an an-
 nuity under that section only if he has (1) completed 25
 years of qualifying service; or (2) completed 20 years of
 qualifying service and reached the age of 50. 5 U.S.C.
 § 8412(d). There is no dispute here that Mr. Pybas did not
 meet either of these conditions set forth under § 8412(d)
 because he retired from service after 14 years.
    Contrary to these express statutory requirements, Mr.
 Pybas argues that disability retirees under § 8451 are
Case: 20-1177    Document: 44      Page: 4    Filed: 10/08/2020




 4                                               PYBAS   v. OPM



 categorically entitled to benefits under § 8412(d) because of
 this court’s statement in Springer v. Adkins that “retire-
 ment under § 8451 does not incorporate the age and years
 of service requirements of § 8412 except where explicitly
 stated.” 525 F.3d 1363, 1369 (Fed. Cir. 2008). Mr. Pybas
 misreads that decision.
     In Springer, this court was concerned with the inter-
 pretation of the phrase “computed under section 8415” in 5
 U.S.C. § 8452. There, the disability retiree had contended,
 and the Board had agreed, that he was entitled to an an-
 nuity that was no less than the amount computed under
 § 8415. This was because § 8451(d) provided that disability
 retirees are entitled to an “annuity computed under section
 8452,” and § 8452(d)(1) in turn provided that “the annuity
 to which an annuitant is entitled under this section . . .
 shall not be less than the amount of an annuity computed
 under section 8415.” Springer, 525 F.3d at 1367 (emphasis
 added). OPM had argued that because § 8415(d) stated
 that the formula set forth in that subsection applied to the
 “annuity of an employee retiring under subsection (d) or (e)
 of section 8412,” a retiree must satisfy the age and service
 requirements set forth in § 8412 in order to receive an an-
 nuity “computed under” § 8415 and § 8452. Id. at 1368–69.
 Both the Board and this court rejected OPM’s argument
 because there was nothing in the language of either § 8415
 or § 8452 that suggests Congress intended to incorporate
 the requirements of § 8412 into those other provisions. Id.
      In contrast, here, § 8421(a)(1) expressly provides that
 the supplemental annuity under that section is only avail-
 able “if and while entitled to an annuity under . . . section
 8412.” § 8421(a)(1) (emphasis added). Unlike the “com-
 puted under” language in § 8452(d), the phrase “entitled to
 an annuity under” in § 8421(a)(1) is an express statement
 that Congress intended for the supplemental annuity un-
 der § 8421(a)(1) to be available only when the retiree satis-
 fies the requirements set forth in the applicable referenced
Case: 20-1177     Document: 44     Page: 5    Filed: 10/08/2020




 PYBAS   v. OPM                                              5



 statute, including the requirements in § 8412(d). 1 Thus,
 the plain text of §§ 8421(a)(1) and 8412(d) make clear that
 Mr. Pybas is not entitled to a FERS annuity supplement
 because he failed to satisfy the age and service require-
 ments of § 8412(d). Disability retirement under § 8451
 does not create an exception to those requirements.
     Because Mr. Pybas’s position is foreclosed by the stat-
 utory text, we cannot agree with his arguments based on
 legislative history and policy. See Decosta v. United States,
 987 F.2d 1556, 1558 n.3 (Fed. Cir. 1993) (holding that “leg-
 islative history cannot override the plain meaning of a stat-
 ute”); SAS Institute, Inc. v. Iancu, 138 S. Ct. 1348, 1352
 (2018) (noting that a party’s “policy argument” is “properly
 addressed to Congress, not this Court”).
      We also disagree with Mr. Pybas’s argument that he is
 entitled to the FERS annuity supplement under 5 C.F.R.
 §§ 842.503, 842.208. He does not dispute that the plain
 text of § 842.208 contains the same age and service require-
 ments identified in 5 U.S.C. § 8412, which he does not sat-
 isfy. Moreover, we cannot construe and enforce OPM’s
 regulations contrary to the plain text of the governing stat-
 utes.




     1    The other decisions on which Petitioner relies can
 be distinguished on similar grounds. See Wassenaar v. Of-
 fice of Personnel Management, 21 F.3d 1090, 1092 (Fed.
 Cir. 1994) (interpreting the phrase “an annuity computed
 under section 8339(a)–(f), (i), (n), (p), and (q)” in 5 U.S.C.
 § 8341 as not incorporating the age and service criteria for
 eligibility identified in § 8336(c) even though that provision
 is referenced in § 8339(d)(1)); Moore v. Office of Personnel
 Management, 113 F.3d 216, 217 (Fed. Cir. 1997) (same).
Case: 20-1177    Document: 44    Page: 6   Filed: 10/08/2020




 6                                            PYBAS   v. OPM



                      CONCLUSION
     We have considered Mr. Pybas’s remaining arguments
 and find them to be without merit. For the reasons dis-
 cussed above, the decision of the Board is affirmed.
                      AFFIRMED
                         COSTS
     No Costs.